DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 11 of U.S. Patent No. 10452302. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter as shown in the example claims in the table below.
Instant application
U.S. Patent No. 10452302
[Claim 1] A storage system, comprising: a plurality of semiconductor storage devices that store data; and a processor that allocates storage areas from the plurality of semiconductor storage devices to a virtual 
wherein the processor: records a write frequency for each storage area of the virtual volume, 



and calculates information for each type of the semiconductor storage devices based on a storage amount of the data and a write frequency of each of the storage areas.  
[Claim 2] The storage system according to claim 1, wherein the processor changes the type of the semiconductor storage device to be allocated to the storage area based on the write frequency of the storage area of the 

[Claim 6] The storage system according to claim 2, wherein the storage area with a higher write frequency than a predetermined threshold is allocated and moved from the semiconductor storage device of a type with a small upper limit number of writes to the semiconductor storage device of a type with a large upper limit number of writes, and wherein the predetermined threshold is changed based on a write frequency to the semiconductor storage device of a type with a small upper limit number of writes.


 
[Claim 7] A control method for a storage system including: a plurality of semiconductor storage devices that store data; and a processor that allocates storage areas from the plurality of semiconductor storage devices to a virtual volume, wherein the plurality of semiconductor storage devices include a plurality of types of semiconductor storage devices having a different upper limit number of writes and a storage capacity per unit area, and a semiconductor storage device with a large storage capacity per unit area has a small upper limit number of writes, and wherein the processor: records a write frequency for each storage area of the virtual volume, and calculates information for each 


a first storage device;
a second storage device with a smaller upper limit number of writes and a larger storage 
a processor that allocates storage areas from the first storage device and the second storage device to a virtual volume to be provided to a host,
wherein the processor:








and predicts, for a storage area to be newly allocated to the host, a write frequency to the storage area to be newly allocated on the basis of write frequency to storage areas already allocated to the host, determines to which of the first storage device and the second storage device the storage area should be allocated 










relocates data which is stored in a storage area with higher write frequency from the host than a predetermined write threshold, from among the storage areas allocated from the second storage device to the virtual volume, from the storage area of the second storage device to a storage area of the first storage device;




wherein, the processor predicts the write frequency to the storage area to be newly allocated based on a predetermined workload type.


11. A data control method for a storage system including:
a first storage device;
a second storage device with a smaller upper limit number of writes and a larger storage capacity per unit area than those of the first storage device; and
a processor that allocates storage areas from the first storage device and the second storage device to a virtual volume to be provided to a host,
the data control method comprising:
a first step executed by the processor relocating data which is stored in a storage area with higher write frequency from the host than a predetermined write threshold, 
a second step executed by the processor relocating data which is stored in a storage area with write frequency from the host equal to or lower than the write threshold, from among the storage areas allocated from the first storage device to the virtual volume, from the storage area of the first storage device to a storage area of the second storage device,
wherein regarding a storage area to be newly allocated to the host, the processor predicts write frequency to the storage area to be newly allocated on the basis of write frequency to storage areas already allocated to the host, which provides the storage area to be newly allocated, determines to which one of the first storage device and the second storage device the storage area should be allocated .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-7 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koseki (US 20130205070 A1).

With regards to claims 1 and 7, taking claim 1 as exemplary, Koseki teaches
A storage system, comprising: a plurality of semiconductor storage devices that store data; ([Koseki abstract, 0130, Figs. 1, 4] plurality of storage) and a processor ([Koseki 0064, Fig. 1] processor) that allocates storage areas from the plurality of semiconductor storage devices to a virtual volume, ([Koseki 0106-0107, 0115] capacity virtualization where storage region is allocated to a virtual volume accessed by host) wherein the plurality of semiconductor storage devices include a plurality of types of semiconductor storage devices having a different upper ([Koseki abstract, 0130, Figs. 1, 4] plurality of storage including SSD (SLC) and SSD (MLC), where there are two types of an SLC (Single Level Cell) type and an MLC (Multi Level Cell) type depending on a type of a NAND flash memory to be used. The SLC is a flash memory of a high speed, a long life length, and a small capacity, and enables a block erasing of hundreds of thousands of order to tens of thousands of order. On the other hand, the MLC is a flash memory of a low speed, a short life length, and a large capacity, and enables a block erasing of tens of thousands of order to thousands of order) and wherein the processor: records a write frequency for each storage area of the virtual volume, and calculates information for each type of the semiconductor storage devices based on a storage amount of the data and a write frequency of each of the storage areas ([Koseki 0158-1063] statistics information management including WR IOPS 13603 and the RD IOPS 13604 indicate an occurrence frequency of a WR (write) I/0 and an RD (read) I/0 that have occurred in an address range that is corresponded to an extent in an address range of the Disk. Here, IOPS is an abbreviation oflnput/Output Per Second. [0162] The average WR I/0 Size 13605 indicates an average size of data that is associated with a WR I/0 request from the host computer 30. [0163] The WR I/0 Pattern 13606 indicates whether a WR I/0 is a random pattern (RND) or a sequential pattern (SEQ). The WR rate 13607 indicates a rate of a write I/0 to all I/0. The WR amount 13608 and the RD amount 13609 indicate a total amount of WR data that has occurred in an extent).  

With regards to claim 2, Koseki teaches
([Koseki 0254, 0290, 0330-0332, Figs. 23, 25, 31] moving data/data exchange from an SSD (SLC) (first storage device) to SSD (MLC)(second storage device) and vice versa).  

With regards to claim 3, Koseki teaches
The storage system according to claim 2, wherein the information to be calculated for each type of the semiconductor storage devices is a ratio of the semiconductor storage devices of each of the types ([Koseki 0158] The statistics information management TBL 13600 is the information that is related to an access status such as a read/write to each extent. The storage controller 100 monitors a read/write status to each extent and configures the statistics information management TBL 13600).  

With regards to claim 4, Koseki teaches
The storage system according to claim 2, wherein the information to be calculated for each type of the semiconductor storage devices is a quantity of the semiconductor storage devices of each of the types for use during an assumed period ([Koseki 0131-0132] information update during the guarantee period).  

With regards to claim 5, Koseki teaches
The storage system according to claim 4, wherein, when there is a shortfall in the quantity of semiconductor storage devices for use during the assumed period, the shortfall of the semiconductor storage devices is notified ([Koseki 0200-0203] An amount of the information that is included in the SSD internal information 25000 is varied depending on a notification granularity in a unit of an SSD and a unit of a Chunk (see the statistics information management TBL 23200)).  

With regards to claim 6, Koseki teaches
The storage system according to claim 2, wherein the storage area with a higher write frequency than a predetermined threshold is allocated and moved from the semiconductor storage device of a type with a small upper limit number of writes to the semiconductor storage device of a type with a large upper limit number of writes, and wherein the predetermined threshold is changed based on a write frequency to the semiconductor storage device of a type with a small upper limit number of writes ([Koseki abstract, 0325-0326] data can be stored into device of a type that is most suitable for the I/O characteristics and moved in accordance with write or read load (workload type)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding storage device allocation.
US 20120221783 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.